            Case 1:17-cr-00321-JMF Document 42 Filed 06/01/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

MARCUS ODOM,
                                  Movant,                       20-CV-0010 (JMF)

                      -against-                                 17-CR-0321 (JMF)
UNITED STATES OF AMERICA,                                            ORDER
                                  Respondent.

JESSE M. FURMAN, United States District Judge:

          Movant Marcus Odom moves for another extension of time to file his reply based on the

COVID-19 situation. See ECF No. 38. The motion is GRANTED, and Odom’s deadline is

hereby extended to July 13, 2020. The Government is directed to mail a copy of this Order

to Odom and to file proof of such service by June 5, 2020.

          The Clerk of Court is directed to terminated 17-CR-321, ECF No. 41 and 20-CV-10, ECF

No. 11.



SO ORDERED.

Dated:     June 1, 2020
           New York, New York

                                                              JESSE M. FURMAN
                                                            United States District Judge
